Court of Appeals, State of Michigan

                                              ORDER
                                                                             Mark T. Boonstra
 Bethanie Brady v Michael Heck                                                 Presiding Judge

 Docket No.    355417                                                        Jane E. Markey

 LC No.        2020-062624-DC                                                Deborah A. Servitto
                                                                               Judges


               The June 10, 2021 opinion is hereby AMENDED to correct a clerical error: In all instances
throughout the opinion, the initials of the minor child are corrected to read IJH.

              In all other respects, the June 10, 2021 opinion remains unchanged.




                                                          _______________________________
                                                           Presiding Judge




                                 June 17, 2021